310 S.W.3d 712 (2010)
Patricia D. HENSLEY, Appellant,
v.
URSULINE ACADEMY, Respondent, and
Christina Reichardt and Linda Sampson, Defendant.
No. ED 93360.
Missouri Court of Appeals, Eastern District, Division One.
March 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 12, 2010.
Patricia Wilcox, St. Louis, MO, for appellant.
Christopher Bailey, Anthony Behr, Co-Counsel, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Patricia Hensley appeals from the trial court's grant of Ursuline Academy, Kirkwood, Missouri's motion for summary judgment on her petition for libel and slander. This Court has reviewed the Motion taken with the case. Respondent's Motion to Dismiss Appellant's Appeal or Alternatively to Strike Portions of Appellant's Brief is denied.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).